Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 2/18/22.  
Claims 1-5 and 7-27 are pending in this application. 
Applicant's election of Group 1, claims 1-5, 13-23 and 27, in the reply filed on 2/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)). The requirement is still deemed proper and is therefore made FINAL.  
Claims 7-12 and 24-26 are withdrawn from consideration being drawn to the non-elected invention. As a result, claims 1-5, 13-23 and 27 are being examined in this Office Action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 13-23 and 27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The claims are indefinite because in claims 1-2 the claim language recites “at least 3 of the following reflexes in any combination”. The specification doesn’t define the metes and bounds of how 3 of applicant’s peaks in any combination would be a representative crystalline modification I of oxamyl. For an X-ray diffractogram of a crystal structure to be proper, the claimed peaks must be characteristic of the crystal structure and not merely any 3 X-ray peaks among a selection. It is unclear which 3 peaks would constitute a representative crystalline modification I of oxamyl, such that one would know which combination of 3 peaks would represent a crystalline modification I of oxamyl.  
Claim 17 is indefinite because of the “other formulation ingredients can be dyes and drying agents” claim language. It is unclear the metes and bounds of the “can be” claim language in relation to the formulation ingredient’s ability to act as, or not act as, a dye or a drying agent.
Claim 27 is indefinite because of claim language: “characterized by X-ray powder diffraction pattern substantially as shown in FIG. 2, and/or characterized by an IR spectrum substantially as shown in FIG. 1, and/or characterized by a DSC thermogram substantially as shown in FIG. 3”. It is unclear the metes and bounds of the “substantially” language for each of applicant’s figures 1, 2 and 3, such that one would know what is included and what is excluded for a figure to be “substantially” what is shown in applicant’s specification.
The remaining claims are indefinite insofar as they depend from claim 1 and fail to resolve the ambiguities in the claims. Appropriate correction is required.

Claim Rejections – 35 USC 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-5, 13-23 and 27 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Zhu et al. (Journal of Taishan Medical College, Vol. 27, No. 1, 2006) (applicant’s IDS filed 6/3/19, see English translation), as evidenced by Haynes et al. (CRC Handbook of Chemistry and Physics, 94 Ed., 2014, Section 15).
The instant claims are drawn to a crystalline modification I of (EZ)-N,N-dimethyl-2- methylcarbamoyloxyimino- 2-(methylthio)acetamide (oxamyl), exhibiting at least 3 of the following reflexes in any combination, as 28 ± 0.20 degree in X-ray powder diffractogram (X-RPD) recorded using Cu-Ka radiation at 25C.
Zhu et al. exemplifies the synthesis and crystallization of oxamyl in acetone to give 85.5g of light yellow crystals, m.p. 104-107 degree C in 97.2% yield, and its composition with acetone (page 5, section 1.2.2).
Haynes et al. shows that Zhu et al.’s acetone (dipole moment 2.88) recrystallization solvent has a dipole moment which falls between applicant’s ethyl acetate (dipole moment 1.78) and nitrobenzene (dipole moment 4.22) recrystallization solvents. (see applicant’s PGPub, examples 2 and 3).
Thus since both Zhu et al. and applicant’s crystallization processes use similar aprotic organic solvents, the examiner asserts Zhu et al. forms crystalline form I of oxamyl, with the inherent physical characteristics of crystalline form I. Since the USPTO does not have the facilities to test the crystalline forms, the burden is shifted to the applicant to establish that the physical structure of the prior art oxamyl is not the same as the instantly claimed crystalline form I, since the prior art’s crystallization process is similar to the applicant’s crystallization process. Additionally, applicant’s specification shows that a number of aprotic organic solvents, e.g. ethyl acetate and nitrobenzene, can be used to produce crystalline form I. Thus, the examiner asserts crystalline form I of oxamyl is formed from a multitude of aprotic organic solvents, which includes Zhu et al.’s aprotic organic acetone solvent.
Furthermore, because Zhu et al. teaches formation of 85.5g of oxamyl crystals in a reaction mixture of 400 ml of acetone, in which the acetone is removed under reduced pressure, the examiner asserts Zhu et al. reads on applicant’s limitations for a suspension concentrate of between 10% by weight to 42% by weight. As the acetone is slowly removed under reduced pressure from the crystalline suspension of oxamyl in acetone, the suspension concentrate of the oxamyl would become more concentrated.
Even if it does not, it would be obvious to optimize the concentration of oxamyl in the suspension concentrate. Optimizing the concentration of crystallized product in a synthetic and purification procedure is standard in chemistry and an obvious optimization tool.
 “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency'  under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or
substantially identical, or are produced by identical or substantially
identical processes, the PTO can require an applicant to prove that the
prior art products do not necessarily or inherently possess the
characteristics of his claimed product. . . . Whether the rejection is based
on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness'  under
35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same,
and its fairness is evidenced by the PTO's inability to manufacture
products or to obtain and compare prior art products (footnote omitted).

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
With regard to applicant’s product by process claims 13-14, the examiner interprets these claims as product-by-process.  
Additionally, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113
	Therefore these claims are fully met.

Claim Rejections – 35 USC 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-5, 13-23 and 27 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Guo et al. (Agrochemicals, Vol. 42, Iss. 1, 2003, pg 11) (applicant’s IDS filed 6/3/19, see English translation).
The instant claims are drawn to a crystalline modification I of (EZ)-N,N-dimethyl-2- methylcarbamoyloxyimino- 2-(methylthio)acetamide (oxamyl), exhibiting at least 3 of the following reflexes in any combination, as 28 ± 0.20 degree in X-ray powder diffractogram (X-RPD) recorded using Cu-Ka radiation at 25C.
Guo et al. exemplifies the synthesis and crystallization of oxamyl in water to give 89g or purified oxamyl crystals, m.p. 101-103 degree C in >92% yield (page 6, section 1.5 Synthesis of oxamyl).
Thus since Guo et al. oxamyl crystal’s melting point of 101-103 degree C reads on applicant’s crystalline modification I’s melting point of 100-104 degree C, the examiner asserts Guo et al. isolated applicant’s crystalline modification I of oxamyl. Since the USPTO does not have the facilities to test the crystalline forms, the burden is shifted to the applicant to establish that the physical structure of the prior art oxamyl is not the same as the instantly claimed crystalline form I, since the prior art’s melting point reads on applicant’s melting point for their claimed crystalline form. 
Furthermore, because Guo et al. teaches formation of 89g of oxamyl crystals from a water recrystallization, and separately exemplifies removal of solvents by distillation under reduced pressure (page 6, section 1.5 Synthesis of oxamyl), the examiner asserts Guo et al. reads on applicant’s limitations for a suspension concentrate of between 10% by weight to 42% by weight. As the water is removed under reduced pressure from the crystalline suspension of oxamyl, the suspension concentrate of the oxamyl would become more concentrated.
Even if the solvent is filtered off instead of removed by distillation under reduced pressure, it would be obvious to optimize the concentration of oxamyl in the suspension concentrate. Optimizing the concentration of crystallized product in a synthetic and purification procedure is standard in chemistry and an obvious optimization tool.
 “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency'  under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or
substantially identical, or are produced by identical or substantially
identical processes, the PTO can require an applicant to prove that the
prior art products do not necessarily or inherently possess the
characteristics of his claimed product. . . . Whether the rejection is based
on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness'  under
35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same,
and its fairness is evidenced by the PTO's inability to manufacture
products or to obtain and compare prior art products (footnote omitted).

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
With regard to applicant’s product by process claims 13-14, the examiner interprets these claims as product-by-process.  
Additionally, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113
	Therefore these claims are fully met.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658